DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 20, 2020, was filed after the mailing date of the final rejection on April 20, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2020 has been entered.  Accordingly, Claims 1-5, 7, 9-15, and 18-24 are pending in this application.  Claims 1, 12, and 20 are independent claims and have been amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 7, 10-12, 15, 18-21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (PG Pub. No. 2014/0025686 A1), and further in view of Charnock (PG Pub. No. 2003/0182310 A1) and Pinckney (PG Pub. No. 2015/0127585 A1).
Regarding Claim 1, Wong discloses a method, comprising:
accessing, by one or more processors, for a node profile of an entity, a plurality of data points linked to the node profile, each data point identifying the entity and corresponding to a respective electronic activity or a respective record object of a system of record (see Wong, paragraph [0027], where in application 19a, a first program module has program code suitable to retrieve contact records from data storage 22, or to receive or import contact records from an external source 22a), the node profile including a first value of a node field-value pair corresponding to a title of the entity included in at least one of the plurality of data (see Wong, paragraph [0024], where Fig. 2 discloses a typical database record 300 for a contact; in this embodiment, the contact record 300 has a number of defined fields or entities, including first name 10, last name 311, job title 312, company name 313, email 314; see also paragraph [0025], where instructions may be provided for inferring details, such as organizational hierarchy, from contact data being imported into and/or stored in the database);
determining, by the one or more processors, using the plurality of data points linked to the first node profile, a second value identifying a seniority of the entity (see Wong, paragraph [0026], where application 19b handles the main processing steps of a method for determining the organizational hierarchy, e.g., rank and department for an individual contact based on the title field of the contact data);
generating, by the one or more processors, a fourth value by combining the second value and the third value using a title formatting policy specifying a format in which to combine to the second value and the third value, the fourth value identifying the seniority and the department of the entity (see Wong, paragraph [0028], where the result of the analysis is the determination of an individual’s role in the hierarchy of an organization, i.e., rank and department, based on an inference from the title field of the contact data); and
storing, by the one or more processors, in one or more data structures, an association between the first node profile and the fourth value (see Wong, paragraph [0028], where the result of the analysis is the determination of an individual’s role in the hierarchy of an organization, i.e., rank and department, based on an inference from the title field of the contact data).
Wong does not disclose:
determining, by the one or more processors, a third value identifying a department of the entity based on: 
a) inputting an input array including data of the plurality of data points linked to the first node profile of the entity to a machine learning model that is trained using respective input arrays identifying second data points linked to other node profiles that each include corresponding third 
b) at least one connection profile between the entity represented as a first node and a respective second node of a plurality of second nodes, the respective second node of the plurality of second nodes corresponding to a respective second node profile that includes the third value identifying the department of the entity, each connection profile of the at least one connection profile based on electronic activities linked to both the first node profile and the respective second node profile.  
Charnock discloses determining, by the one or more processors, a third value identifying a department of the entity (see Charnock, paragraphs [0162], [0173], where ‘department’ is an actor attribute) (see Charnock, paragraph [0119], where in order for the invention to perform this unification of different electronic identities and reference into actor IDs, it starts with an analysis of all available email stores … the system reads the record corresponding to each email in the data store (Block 810); using the meta-data information in the actor-related fields (to:, cc:, bcc:, and from) the system constructs a sub-graph of electronic identity relationships).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wong with Charnock for the benefit of graphing relationships between document authors (see Charnock, paragraph [0106]).
Wong in view of Charnock does not disclose:
a) inputting an input array including data of the plurality of data points linked to the first node profile of the entity to a machine learning model that is trained using respective input arrays identifying second data points linked to other node profiles that each include corresponding third values identifying the department satisfying a threshold level of confidence, wherein the machine learning model is configured to provide an output corresponding to the third value; or
b) identifying, using at least one connection profile between the entity represented as a first node and a respective second node of a plurality of second nodes, a respective second node profile that corresponds to the respective second node of the plurality of second nodes identifying 
Pinckney discloses b) identifying, using at least one connection profile between the entity represented as a first node and a respective second node of a plurality of second nodes, a respective second node profile that corresponds to the respective second node of the plurality of second nodes identifying the third value from a respective field value-pair of the respective second node profile identifying the department of the entity, each connection profile of the at least one connection profile based on electronic activities linked to both the first node profile and the respective second node profile (see Pinckney, paragraph [0211], where the present invention may utilize social graphs to infer the taste and preferences for an unknown user by finding paths through an internet based social interactive construct to people with known taste preferences; in this way, the present invention may provide a way to get data for a user that the system has never heard of before; in embodiments, the present invention may … determine an unknown user’s preference through the user of internet based social interactive graphical representations on a computer facility 3402 by performing the steps of … (3) inferring the preferences of an unknown user present in the internet based social interactive graphical representation 3412 of the plurality of known users based on the interrelationships between the unknown user and the plurality of known users within the graphical representation 3410).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wong and Charnock with Pinckney for the benefit of inferring the preferences of unknown users based on interaction with known users (see Pinckney, Abstract).
Regarding Claim 2, Wong in view of Charnock and Pinckney discloses the method of Claim 1, further comprising determining, using the plurality of data points, a confidence score of the fourth value, the confidence score based on a respective contribution score of each data point of the plurality of data points (see Wong, paragraph [0028], where a confidence score is associated with this inference, if the confidence score exceeds a defined threshold in module 36, then the inference is accepted, and the contact data in the database is updated or supplemented in module 38).
Regarding Claim 5, Wong in view of Charnock and Pinckney discloses the method of Claim 1, further comprising determining, by the one or more processors, whether the first value satisfies the title formatting policy, wherein determining the second value and the third value is performed responsive to determining that the first value does not satisfy the title formatting policy (see Wong, paragraph [0029], where method described herein simplifies such characterizations by normalizing a phrase of interest in the contact data, then looking up the normalized phrase in a predefined training set; if found, then inferences related to organizational classification can be made based on such inferences being a part of the training set).
Regarding Claim 7, Wong in view of Charnock and Pinckney discloses the method of Claim 1, wherein:
Wong does not disclose determining the third value comprises determining the third value for the first node profile of the entity based on a number of connection profiles between the entity and the plurality of second nodes, each second node of the plurality of second nodes corresponding to a respective second node profile having the third value.  Charnock discloses determining the third value comprises determining the third value for the first node profile of the entity based on a number of connection profiles between the entity and the plurality of second nodes, each second node of the plurality of second nodes corresponding to a respective second node profile having the third value (see Charnock, paragraph [0119], where in order for the invention to perform this unification of different electronic identities and reference into actor IDs, it starts with an analysis of all available email stores … the system reads the record corresponding to each email in the data store (Block 810); using the meta-data information in the actor-related fields (to:, cc:, bcc:, and from) the system constructs a sub-graph of electronic identity relationships).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wong with Charnock for the benefit of graphing relationships between document authors (see Charnock, paragraph [0106]).
Regarding Claim 10, Wong in view of Charnock and Pinckney discloses the method of Claim 1, wherein determining the second value comprises:
maintaining, by the one or more processors, at least one second data structure comprising a plurality of normalized seniority values, each normalized seniority value of the plurality of normalized seniority values associated with one or more strings corresponding to alternate values (see Wong, paragraph [0029], where method described herein simplifies such characterizations by normalizing a phrase of interest in the contact data, then looking up the normalized phrase in a predefined training set; if found, then inferences related to organizational classification can be made based on such inferences being a part of the training set);
identifying, by the one or more processors, a string included in the first value that corresponds to the seniority of the entity (see Wong, paragraph [0029], where method described herein simplifies such characterizations by normalizing a phrase of interest in the contact data, then looking up the normalized phrase in a predefined training set; if found, then inferences related to organizational classification can be made based on such inferences being a part of the training set);
determining, by the one or more processors, that the string does not satisfy a seniority naming policy specifying a naming convention (see Wong, paragraph [0029], where method described herein simplifies such characterizations by normalizing a phrase of interest in the contact data, then looking up the normalized phrase in a predefined training set; if found, then inferences related to organizational classification can be made based on such inferences being a part of the training set);
performing, by the one or more processors, using the string as a query, a lookup in the at least one second data structure to identify a normalized seniority value corresponding to the (see Wong, paragraph [0029], where method described herein simplifies such characterizations by normalizing a phrase of interest in the contact data, then looking up the normalized phrase in a predefined training set; if found, then inferences related to organizational classification can be made based on such inferences being a part of the training set); and
selecting, by the one or more processors, the normalized seniority value as the second value (see Wong, paragraph [0029], where method described herein simplifies such characterizations by normalizing a phrase of interest in the contact data, then looking up the normalized phrase in a predefined training set; if found, then inferences related to organizational classification can be made based on such inferences being a part of the training set).
Regarding Claim 11, Wong in view of Charnock and Pinckney discloses the method of Claim 1, wherein determining the second value identifying the seniority of the entity comprises determining, by the one or more processors, the second value responsive to inputting an input including the first value of the first node profile in a second machine learning model that is trained using:
i) a respective title value corresponding to a title of a respective third node profile included in at least one of the plurality of data points linked to the respective third node profile (see Wong, paragraph [0029], where method described herein simplifies such characterizations by normalizing a phrase of interest in the contact data, then looking up the normalized phrase in a predefined training set; if found, then inferences related to organizational classification can be made based on such inferences being a part of the training set); and
ii) a respective seniority value corresponding to a normalized seniority value, the second machine learning model configured to provide an output of a corresponding normalized seniority value responsive to an input identifying a respective title (see Wong, paragraph [0029], where method described herein simplifies such characterizations by normalizing a phrase of interest in the contact data, then looking up the normalized phrase in a predefined training set; if found, then inferences related to organizational classification can be made based on such inferences being a part of the training set).
Regarding Claim 12, Wong discloses a system comprising one or more hardware processors configured by machine-readable instructions to:
access, for a node profile of an entity, a plurality of data points linked to the node profile, each data point identifying the entity and corresponding to a respective electronic activity or a respective record object of a system of record (see Wong, paragraph [0027], where in application 19a, a first program module has program code suitable to retrieve contact records from data storage 22, or to receive or import contact records from an external source 22a), the node profile including a first value of a node field-value pair corresponding to a title of the entity included in at least one of the plurality of data points (see Wong, paragraph [0024], where Fig. 2 discloses a typical database record 300 for a contact; in this embodiment, the contact record 300 has a number of defined fields or entities, including first name 10, last name 311, job title 312, company name 313, email 314; see also paragraph [0025], where instructions may be provided for inferring details, such as organizational hierarchy, from contact data being imported into and/or stored in the database);
determine, using the plurality of data points linked to the first node profile, a second value identifying a seniority of the entity (see Wong, paragraph [0026], where application 19b handles the main processing steps of a method for determining the organizational hierarchy, e.g., rank and department for an individual contact based on the title field of the contact data);
generate a fourth value by combining the second value and the third value using a title formatting policy specifying a format in which to combine to the second value and the third value, the fourth value identifying the seniority and the department of the entity (see Wong, paragraph [0028], where the result of the analysis is the determination of an individual’s role in the hierarchy of an organization, i.e., rank and department, based on an inference from the title field of the contact data); and
store, in one or more data structures, an association between the first node profile and the fourth value (see Wong, paragraph [0028], where the result of the analysis is the determination of an individual’s role in the hierarchy of an organization, i.e., rank and department, based on an inference from the title field of the contact data).
Wong does not disclose:
determining, by the one or more processors, a third value identifying a department of the entity based on: 
a) inputting an input array including data of the plurality of data points linked to the first node profile of the entity to a machine learning model that is trained using respective input arrays identifying second data points linked to other node profiles that each include corresponding third values identifying the department satisfying a threshold level of confidence, wherein the machine learning model is configured to provide an output corresponding to the third value; or
b) at least one connection profile between the entity represented as a first node and a respective second node of a plurality of second nodes, the respective second node of the plurality of second nodes corresponding to a respective second node profile that includes the third value identifying the department of the entity, each connection profile of the at least one connection profile based on electronic activities linked to both the first node profile and the respective second node profile.  
Charnock discloses determining, by the one or more processors, a third value identifying a department of the entity (see Charnock, paragraphs [0162], [0173], where ‘department’ is an actor attribute) (see Charnock, paragraph [0119], where in order for the invention to perform this unification of different electronic identities and reference into actor IDs, it starts with an analysis of all available email stores … the system reads the record corresponding to each email in the data store (Block 810); using the meta-data information in the actor-related fields (to:, cc:, bcc:, and from) the system constructs a sub-graph of electronic identity relationships)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wong with Charnock for the benefit of graphing relationships between document authors (see Charnock, paragraph [0106]).
Wong in view of Charnock does not disclose:
a) inputting an input array including data of the plurality of data points linked to the first node profile of the entity to a machine learning model that is trained using respective input arrays identifying second data points linked to other node profiles that each include corresponding third values identifying the department satisfying a threshold level of confidence, wherein the machine learning model is configured to provide an output corresponding to the third value; or
b) identifying, using at least one connection profile between the entity represented as a first node and a respective second node of a plurality of second nodes, a respective second node profile that corresponds to the respective second node of the plurality of second nodes identifying the third value from a respective field value-pair of the respective second node profile identifying the department of the entity, each connection profile of the at least one connection profile based on electronic activities linked to both the first node profile and the respective second node profile.
Pinckney discloses b) identifying, using at least one connection profile between the entity represented as a first node and a respective second node of a plurality of second nodes, a respective second node profile that corresponds to the respective second node of the plurality of second nodes identifying the third value from a respective field value-pair of the respective second node profile identifying the department of the entity, each connection profile of the at least one connection profile based on electronic activities linked to both the first node profile and the respective second node profile (see Pinckney, paragraph [0211], where the present invention may utilize social graphs to infer the taste and preferences for an unknown user by finding paths through an internet based social interactive construct to people with known taste preferences; in this way, the present invention may provide a way to get data for a user that the system has never heard of before; in embodiments, the present invention may … determine an unknown user’s preference through the user of internet based social interactive graphical representations on a computer facility 3402 by performing the steps of … (3) inferring the preferences of an unknown user present in the internet based social interactive graphical representation 3412 of the plurality of known users based on the interrelationships between the unknown user and the plurality of known users within the graphical representation 3410).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wong and Charnock with Pinckney for the benefit of inferring the preferences of unknown users based on interaction with known users (see Pinckney, Abstract).
Regarding Claim 15, Wong in view of Charnock and Pinckney discloses the system of Claim 12, wherein the one or more processors are further configured to determine whether the first value satisfies the title formatting policy, wherein determining the second value and the third value is performed responsive to determining that the first value does not satisfy the title formatting policy (see Wong, paragraph [0029], where method described herein simplifies such characterizations by normalizing a phrase of interest in the contact data, then looking up the normalized phrase in a predefined training set; if found, then inferences related to organizational classification can be made based on such inferences being a part of the training set).
Regarding Claim 18, Wong in view of Charnock and Pinckney discloses the system of Claim 12, wherein determining the second value comprises:
maintaining at least one second data structure comprising a plurality of normalized seniority values, each normalized seniority value of the plurality of normalized seniority values associated with one or more strings corresponding to alternate values (see Wong, paragraph [0029], where method described herein simplifies such characterizations by normalizing a phrase of interest in the contact data, then looking up the normalized phrase in a predefined training set; if found, then inferences related to organizational classification can be made based on such inferences being a part of the training set);
identifying a string included in the first value that corresponds to the seniority of the entity (see Wong, paragraph [0029], where method described herein simplifies such characterizations by normalizing a phrase of interest in the contact data, then looking up the normalized phrase in a predefined training set; if found, then inferences related to organizational classification can be made based on such inferences being a part of the training set);
determining that the string does not satisfy a seniority naming policy specifying a naming convention (see Wong, paragraph [0029], where method described herein simplifies such characterizations by normalizing a phrase of interest in the contact data, then looking up the normalized phrase in a predefined training set; if found, then inferences related to organizational classification can be made based on such inferences being a part of the training set);
performing using the string as a query, a lookup in the at least one second data structure to identify a normalized seniority value corresponding to the string included in the first value (see Wong, paragraph [0029], where method described herein simplifies such characterizations by normalizing a phrase of interest in the contact data, then looking up the normalized phrase in a predefined training set; if found, then inferences related to organizational classification can be made based on such inferences being a part of the training set); and
selecting the normalized seniority value as the second value (see Wong, paragraph [0029], where method described herein simplifies such characterizations by normalizing a phrase of interest in the contact data, then looking up the normalized phrase in a predefined training set; if found, then inferences related to organizational classification can be made based on such inferences being a part of the training set).
Regarding Claim 19, Wong in view of Charnock and Pinckney discloses the system of Claim 12, wherein determining the second value identifying the seniority of the entity comprises determining, by the one or more processors, the second value responsive to inputting an input including the first value of the first node profile in a second machine learning model that is trained using:
i) a respective title value corresponding to a title of a respective third node profile included in at least one of the plurality of data points linked to the respective third node profile (see Wong, paragraph [0029], where method described herein simplifies such characterizations by normalizing a phrase of interest in the contact data, then looking up the normalized phrase in a predefined training set; if found, then inferences related to organizational classification can be made based on such inferences being a part of the training set); and
ii) a respective seniority value corresponding to a normalized seniority value, the second machine learning model configured to provide an output of a corresponding normalized seniority value responsive to an input identifying a respective title (see Wong, paragraph [0029], where method described herein simplifies such characterizations by normalizing a phrase of interest in the contact data, then looking up the normalized phrase in a predefined training set; if found, then inferences related to organizational classification can be made based on such inferences being a part of the training set).
Regarding Claim 20, Wong discloses a non-transitory computer-readable storage medium having instructions embodied thereon, the instructions being executable by the one or more processors to:
access, for a node profile of an entity, a plurality of data points linked to the node profile, each data point of the plurality of data points identifying the entity and corresponding to a respective electronic activity or a respective record object of a system of record (see Wong, paragraph [0027], where in application 19a, a first program module has program code suitable to retrieve contact records from data storage 22, or to receive or import contact records from an external source 22a), the node profile including a first value of a node field-value pair corresponding to a title of the entity included in at least one of the plurality of data points (see Wong, paragraph [0024], where Fig. 2 discloses a typical database record 300 for a contact; in this embodiment, the contact record 300 has a number of defined fields or entities, including first name 10, last name 311, job title 312, company name 313, email 314; see also paragraph [0025], where instructions may be provided for inferring details, such as organizational hierarchy, from contact data being imported into and/or stored in the database)
determine, using the plurality of data points linked to the first node profile, a second value identifying a seniority of the entity (see Wong, paragraph [0026], where application 19b handles the main processing steps of a method for determining the organizational hierarchy, e.g., rank and department for an individual contact based on the title field of the contact data);
generate a fourth value by combining the second value and the third value using a title formatting policy specifying a format in which to combine to the second value and the third value, the fourth value identifying the seniority and the department of the entity (see Wong, paragraph [0028], where the result of the analysis is the determination of an individual’s role in the hierarchy of an organization, i.e., rank and department, based on an inference from the title field of the contact data); and
store, in one or more data structures, an association between the first node profile and the fourth value (see Wong, paragraph [0028], where the result of the analysis is the determination of an individual’s role in the hierarchy of an organization, i.e., rank and department, based on an inference from the title field of the contact data).
Wong does not disclose:
determining, by the one or more processors, a third value identifying a department of the entity based on: 
a) inputting an input array including data of the plurality of data points linked to the first node profile of the entity to a machine learning model that is trained using respective input arrays identifying second data points linked to other node profiles that each include corresponding third values identifying the department satisfying a threshold level of confidence, wherein the machine learning model is configured to provide an output corresponding to the third value; or
b) at least one connection profile between the entity represented as a first node and a respective second node of a plurality of second nodes, the respective second node of the plurality of second nodes corresponding to a respective second node profile that includes the third value identifying the department of the entity, each connection profile of the at least one connection 
Charnock discloses determining, by the one or more processors, a third value identifying a department of the entity (see Charnock, paragraphs [0162], [0173], where ‘department’ is an actor attribute) (see Charnock, paragraph [0119], where in order for the invention to perform this unification of different electronic identities and reference into actor IDs, it starts with an analysis of all available email stores … the system reads the record corresponding to each email in the data store (Block 810); using the meta-data information in the actor-related fields (to:, cc:, bcc:, and from) the system constructs a sub-graph of electronic identity relationships).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wong with Charnock for the benefit of graphing relationships between document authors (see Charnock, paragraph [0106]).
Wong in view of Charnock does not disclose:
a) inputting an input array including data of the plurality of data points linked to the first node profile of the entity to a machine learning model that is trained using respective input arrays identifying second data points linked to other node profiles that each include corresponding third values identifying the department satisfying a threshold level of confidence, wherein the machine learning model is configured to provide an output corresponding to the third value; or
b) identifying, using at least one connection profile between the entity represented as a first node and a respective second node of a plurality of second nodes, a respective second node profile that corresponds to the respective second node of the plurality of second nodes identifying the third value from a respective field value-pair of the respective second node profile identifying the department of the entity, each connection profile of the at least one connection profile based on electronic activities linked to both the first node profile and the respective second node profile.
Pinckney discloses b) identifying, using at least one connection profile between the entity represented as a first node and a respective second node of a plurality of second nodes, a respective second node profile that corresponds to the respective second node of the plurality of (see Pinckney, paragraph [0211], where the present invention may utilize social graphs to infer the taste and preferences for an unknown user by finding paths through an internet based social interactive construct to people with known taste preferences; in this way, the present invention may provide a way to get data for a user that the system has never heard of before; in embodiments, the present invention may … determine an unknown user’s preference through the user of internet based social interactive graphical representations on a computer facility 3402 by performing the steps of … (3) inferring the preferences of an unknown user present in the internet based social interactive graphical representation 3412 of the plurality of known users based on the interrelationships between the unknown user and the plurality of known users within the graphical representation 3410).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Wong and Charnock with Pinckney for the benefit of inferring the preferences of unknown users based on interaction with known users (see Pinckney, Abstract).
Regarding Claim 21, Wong in view of Charnock and Pinckney discloses the non-transitory, computer-readable storage medium of Claim 20, having further instructions embodied thereon, the instructions being executable by the one or more processors to determine, using the plurality of data points, a confidence score of the fourth value, the confidence score based on a respective contribution score of each data point of the plurality of data points (see Wong, paragraph [0028], where a confidence score is associated with this inference, if the confidence score exceeds a defined threshold in module 36, then the inference is accepted, and the contact data in the database is updated or supplemented in module 38).
Wong in view of Charnock and Pinckney discloses the non-transitory computer-readable storage medium of Claim 20, having instructions embodied thereon, the instructions being executable by the one or more processors to determine whether the first value satisfies the title formatting policy, wherein determining the second value and the third value is performed responsive to determining that the first value does not satisfy the title formatting policy (see Wong, paragraph [0029], where method described herein simplifies such characterizations by normalizing a phrase of interest in the contact data, then looking up the normalized phrase in a predefined training set; if found, then inferences related to organizational classification can be made based on such inferences being a part of the training set).
Regarding Claim 24, Wong in view of Charnock and Pinckney discloses the non-transitory computer-readable storage medium of Claim 20, wherein to determine the second value identifying the seniority of the entity, the instructions are executable by the one or more processors to determine, the second value responsive to inputting an input including the first value of the first node profile in a second machine learning model that is trained using:
i) a respective title value corresponding to a title of a respective third node profile included in at least one of the plurality of data points linked to the respective third node profile (see Wong, paragraph [0029], where method described herein simplifies such characterizations by normalizing a phrase of interest in the contact data, then looking up the normalized phrase in a predefined training set; if found, then inferences related to organizational classification can be made based on such inferences being a part of the training set); and
ii) a respective seniority value corresponding to a normalized seniority value, the second machine learning model configured to provide an output of a corresponding normalized seniority value responsive to an input identifying a respective title (see Wong, paragraph [0029], where method described herein simplifies such characterizations by normalizing a phrase of interest in the contact data, then looking up the normalized phrase in a predefined training set; if found, then inferences related to organizational classification can be made based on such inferences being a part of the training set).
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Charnock and Pinckney as applied to Claims 1, 2, 5, 7, 10-12, 15, 18-21, 23, and 24 above, and further in view of Poornachandran (PG Pub. No. 2017/0075894 A1).
Regarding Claim 3, Wong in view of Charnock and Pinckney discloses the method of Claim 2, wherein:
Wong does not disclose the respective contribution score of each data point is based on a trust score assigned to the data point and a time value indicating a time at which the data point was transmitted or received or last updated.  Poornachandran discloses the respective contribution score of each data point is based on a trust score assigned to the data point and a time value indicating a time at which the data point was transmitted or received or last updated (see Poornachandran, paragraph [0046], where as time passes, other events can occur that call into question the validity of that contact information … the confidence score is adjusted accordingly to reflect this new information; the confidence score in this case may be 75%).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine Wong with Poornachandran for the benefit of assessing the validity of contact information (see Poornachandran, paragraph [0006]).
Regarding Claim 13, Wong in view of Charnock and Pinckney discloses the system of Claim 12, wherein the one or more processors are further configured to:
determine, using the plurality of data points, a confidence score of the fourth value, the confidence score based on a respective contribution score of each data point of the plurality of data points (see Wong, paragraph [0028], where a confidence score is associated with this inference, if the confidence score exceeds a defined threshold in module 36, then the inference is accepted, and the contact data in the database is updated or supplemented in module 38).
Wong does not disclose the respective contribution score of each data point is based on a trust score assigned to the data point and a time value indicating a time at which the data point was transmitted or received or last updated.  Poornachandran discloses the respective contribution score of each data point is based on a trust score assigned to the data point and a time value indicating a time at which the data point was transmitted or received or last updated (see Poornachandran, paragraph [0046], where as time passes, other events can occur that call into question the validity of that contact information … the confidence score is adjusted accordingly to reflect this new information; the confidence score in this case may be 75%).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine Wong with Poornachandran for the benefit of assessing the validity of contact information (see Poornachandran, paragraph [0006]).
Claims 4, 9, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Charnock and Pinckney as applied to Claims 1, 2, 5, 7, 10-12, 15, 18-21, 23, and 24 above, and further in view of Salaka (PG Pub. No. 2012/0054135 A1).
Regarding Claim 4, Wong in view of Charnock discloses the method of Claim 1, further comprising:
Wong does not disclose identifying, by the one or more processors, the respective electronic activity transmitted or received via an electronic account of the entity and including a signature block identifying the entity or the respective record object corresponding to the entity, extracting, by the one or more processors, the first value from the signature block or an object field-value pair of the respective record object corresponding to the entity, or updating, by the one or more processors, the first node profile to include the first value.  Salaka discloses identifying, by the one or more processors, the respective electronic activity transmitted or received via an (see Salaka, paragraph [0038], where automated analysis processes described below can parse an e-mail message such as e-mail 200 into different segments, such as headers, body text, signature blocks, and disclaimers … signature blocks associated with a particular sender can be analyzed, yielding information about that sender's role in the organization and possibly changes in that role over time), extracting, by the one or more processors, the first value from the signature block or an object field-value pair of the respective object corresponding to the entity (see Salaka, paragraph [0038], where automated analysis processes described below can parse an e-mail message such as e-mail 200 into different segments, such as headers, body text, signature blocks, and disclaimers … signature blocks associated with a particular sender can be analyzed, yielding information about that sender's role in the organization and possibly changes in that role over time), and updating, by the one or more processors, the first node profile to include the first value (see Salaka, paragraph [0038], where automated analysis processes described below can parse an e-mail message such as e-mail 200 into different segments, such as headers, body text, signature blocks, and disclaimers … signature blocks associated with a particular sender can be analyzed, yielding information about that sender's role in the organization and possibly changes in that role over time).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine Wong with Salaka for the benefit of parsing e-mail messages to ascertain the role of the sender in the sender’s organization (see Salaka, paragraph [0038]).
Regarding Claim 9, Wong in view of Charnock discloses the method of Claim 1, wherein:
the machine learning model is configured to provide an output corresponding to the second value (see Wong, paragraph [0029], where method described herein simplifies such characterizations by normalizing a phrase of interest in the contact data, then looking up the normalized phrase in a predefined training set; if found, then inferences related to organizational classification can be made based on such inferences being a part of the training set).
Wong does not disclose determining the second value identifying the seniority of the entity comprises determining, by the one or more processors, the second value responsive to inputting a third input array including data of the plurality of data points linked to the first node profile of the entity in a second machine learning model that is trained using respective fourth input arrays identifying electronic activities linked to third node profiles including respective second values and satisfying the threshold level of confidence.  Salaka discloses determining the second value identifying the seniority of the entity comprises determining, by the one or more processors, the second value responsive to inputting a third input array including data of the plurality of data points linked to the first node profile of the entity in a second machine learning model that is trained using respective fourth input arrays identifying electronic activities linked to third node profiles including respective second values and satisfying the threshold level of confidence (see Salaka, paragraph [0038], where automated analysis processes described below can parse an e-mail message such as e-mail 200 into different segments, such as headers, body text, signature blocks, and disclaimers … signature blocks associated with a particular sender can be analyzed, yielding information about that sender's role in the organization and possibly changes in that role over time).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine Wong with Salaka for the benefit of parsing e-mail messages to ascertain the role of the sender in the sender’s organization (see Salaka, paragraph [0038]).
Regarding Claim 14, Wong in view of Charnock discloses the system of Claim 12, wherein the one or more processors are further configured to:
Wong does not disclose identifying, the respective electronic activity transmitted or received via an electronic account of the entity and including a signature block identifying the entity or the respective record object corresponding to the entity, extracting, the first value from Salaka discloses identifying, the respective electronic activity transmitted or received via an electronic account of the entity and including a signature block identifying the entity or the respective record object corresponding to the entity (see Salaka, paragraph [0038], where automated analysis processes described below can parse an e-mail message such as e-mail 200 into different segments, such as headers, body text, signature blocks, and disclaimers … signature blocks associated with a particular sender can be analyzed, yielding information about that sender's role in the organization and possibly changes in that role over time), extracting, the first value from the signature block or an object field-value pair of the respective object corresponding to the entity (see Salaka, paragraph [0038], where automated analysis processes described below can parse an e-mail message such as e-mail 200 into different segments, such as headers, body text, signature blocks, and disclaimers … signature blocks associated with a particular sender can be analyzed, yielding information about that sender's role in the organization and possibly changes in that role over time), and updating, the first node profile to include the first value (see Salaka, paragraph [0038], where automated analysis processes described below can parse an e-mail message such as e-mail 200 into different segments, such as headers, body text, signature blocks, and disclaimers … signature blocks associated with a particular sender can be analyzed, yielding information about that sender's role in the organization and possibly changes in that role over time).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine Wong with Salaka for the benefit of parsing e-mail messages to ascertain the role of the sender in the sender’s organization (see Salaka, paragraph [0038]).
Regarding Claim 22, Wong in view of Charnock
Wong does not disclose identifying, the respective electronic activity transmitted or received via an electronic account of the entity and including a signature block identifying the entity or the respective record object corresponding to the entity, extracting, the first value from the signature block or an object field-value pair of the respective record object corresponding to the entity, or updating, the first node profile to include the first value.  Salaka discloses identifying, the respective electronic activity transmitted or received via an electronic account of the entity and including a signature block identifying the entity or the respective record object corresponding to the entity (see Salaka, paragraph [0038], where automated analysis processes described below can parse an e-mail message such as e-mail 200 into different segments, such as headers, body text, signature blocks, and disclaimers … signature blocks associated with a particular sender can be analyzed, yielding information about that sender's role in the organization and possibly changes in that role over time), extracting, the first value from the signature block or an object field-value pair of the respective object corresponding to the entity (see Salaka, paragraph [0038], where automated analysis processes described below can parse an e-mail message such as e-mail 200 into different segments, such as headers, body text, signature blocks, and disclaimers … signature blocks associated with a particular sender can be analyzed, yielding information about that sender's role in the organization and possibly changes in that role over time), and updating, the first node profile to include the first value (see Salaka, paragraph [0038], where automated analysis processes described below can parse an e-mail message such as e-mail 200 into different segments, such as headers, body text, signature blocks, and disclaimers … signature blocks associated with a particular sender can be analyzed, yielding information about that sender's role in the organization and possibly changes in that role over time).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine Wong with Salaka for the benefit of parsing e-mail messages to ascertain the role of the sender in the sender’s organization (see Salaka, paragraph [0038]).
Response to Arguments
Applicant’s Arguments, filed October 20, 2020, have been fully considered, but they are moot in light of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864.  The examiner can normally be reached on M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAD AGHARAHIMI/Examiner, Art Unit 2161      



















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161